Citation Nr: 1814581	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep apnea, to include as secondary to hypertension and service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension and service-connected PTSD.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for any cardiovascular heart disability, other than hypertension, claimed as coronary artery disease and ischemic heart disease, to include as secondary to service-connected PTSD and herbicide agent exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied entitlement to service connection for bilateral hearing loss, tinnitus and an unspecified heart condition (now claimed as ischemic heart disease) as well as continued the previous denial for service connection for sleep apnea.  The Veteran disagreed with these decisions.  See March 2013 notice of disagreement.

Notably, on the Veteran's August 2014 VA Form 9, he characterized the issue of his heart condition as hypertension, to include as secondary to PTSD.  The issue of entitlement to service connection for hypertension, to include as secondary to PTSD has been separately adjudicated and denied in the October 2014 rating decision.  It was not the original issue on appeal from the June 2012 rating decision nor was it addressed in the November 2017 Board hearing testimony.  As such, the issue of service connection for hypertension as secondary to PTSD is not presently before the Board for adjudication and the issue has been characterized accordingly. 

A hearing was held before the undersigned Veterans Law Judge in November 2017.  A transcript is of record.  At the hearing, the Veteran sought, and was granted, a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  That period of time has lapsed and no additional evidence was received. Hence, the claim will be considered based on the current record.

The issue of entitlement to service connection for sleep apnea, to include as secondary to hypertension and service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2009 rating decision, the RO denied the claim of entitlement to service connection for sleep apnea.

2.  Evidence added to the record since the May 2009 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for sleep apnea.

3.  The Veteran's current bilateral hearing loss disability had onset during active service or is otherwise related to that service.  

4.  The Veteran does not have a diagnosis of a cardiovascular heart disability, other than hypertension.





CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied service connection for sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Evidence received subsequent to the May 2009 rating decision is new and material and serves to reopen the Veteran's claim of service connection for sleep apnea, to include as secondary to hypertension and service-connected PTSD.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1132, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2017).  

4.  The criteria for entitlement to service connection for cardiovascular heart disability, other than hypertension, claimed as coronary artery disease and ischemic heart disease, to include as secondary to service-connected PTSD and herbicide agent exposure.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letters in November 2011 and January 2012.  Additionally, a hearing was held in November 2017.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA, and private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with a December 2011 audiological examination.  An examination pertaining to the Veteran's claim for cardiovascular heart disease was not performed because there is no indication from the record that the Veteran has a present diagnosis of any cardiac condition, other than hypertension.  As such, the duty to provide an examination was not triggered.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Service connection for sleep apnea was denied initially in May 2009.  The RO essentially determined that there was no evidence the condition began in the military or was caused by some event or experience in service.  The Veteran did not appeal the May 2009 decision nor was new and material evidence received within a year of that decision.  The May 2009 decision thereby became final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 3.104.

The evidence that has been received since the May 2009 rating decision includes the Veteran's November 2017 Board hearing testimony.  At the hearing, the Veteran testified that he experienced symptoms of sleep apnea in service including heavy snoring, almost like he would stop breathing while sleeping.  

The Veteran's hearing testimony as to his heavy snoring in service is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the United States Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the May 2009 rating decision will be reopened because new and material evidence has been received.   

Adjudication of the Veteran's claims for entitlement to service connection for sleep apnea does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims for sleep apnea, to include as secondary to hypertension and service-connected PTSD.



Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008); 66 Fed. Reg. 23,166  (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases are presumed to be due to chemical herbicide exposure.  Service personnel records confirm that the Veteran had active service in Vietnam during the Vietnam era.  The Veteran is thereby presumed to have been exposed to herbicide agents.

Lastly, secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cardiovascular Heart Disability

The Veteran contends he has a cardiovascular heart disability either as a result of his service-connected PTSD or to his exposure to herbicide agents in service.  

The Veteran's service treatment records clearly show that he served in the Republic of Vietnam and therefore, his exposure to herbicide agents is conceded.  However, subsequent medical records fail to show the Veteran has a present diagnosis of a cardiovascular heart disability, other than hypertension.

In so finding, the Board notes the Veteran was diagnosed with ventricular bigeminy with arrhythmia in February 1979.  However, this diagnosis was not made within the period on appeal nor is it shown in the record that the Veteran has continued to be treated for this condition, to include within the appeal period.  Therefore, it cannot be considered in adjudicating this claim.  

More recent postservice treatment records show that apart from the Veteran's longstanding history of hypertension, he does not have any complaints, findings, treatment, or diagnoses related to any other cardiovascular heart disability.  As was explained in the Introduction, the Veteran's hypertension is not for consideration herein.  

At the November 2017 Board hearing, it was explained to the Veteran that a current disability was needed to support his claim for service connection for a cardiovascular heart disability.  Both he and his representative indicated he would submit an echocardiogram from his doctor to determine whether he had a present diagnosis of ischemic heart disease.  The record was held open for 90 days for the submission of additional evidence; however, none was received.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a diagnosis of a cardiovascular heart disease, other than hypertension, is not shown, service connection for a cardiovascular heart disability must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran related to his cardiovascular symptoms.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of a cardiovascular heart disease, other than hypertension exists.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular heart disability, to include as secondary to service-connected PTSD and herbicide agent exposure.  Therefore, this claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss.  

Concerning the first element, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A December 2011 examination diagnosed the Veteran with bilateral sensorineural hearing loss.  This diagnosis satisfies the first prong of the service connection claim.

As to the second element, the in-service incurrence, although the Veteran's service treatment records do not show that he exhibited hearing loss as defined by VA in service, the record does include evidence of exposure to excessive noise in service.  In particular, at the November 2017 Board hearing, the Veteran testified that he served in combat as an infantryman.  In that capacity, he fired his weapon many times without hearing protection.  He contends that his hearing loss is directly connected to his combat experience in Vietnam as well as his training experiences.  He also testified that he was involved in explosions of claymore mines.  The Veteran indicated he experienced muffled hearing and ringing in his ears following these noise exposures in-service.  

In fact, the Veteran reiterated that he began noticing his hearing loss in Vietnam, particularly the ringing in his ears.  He described the sound as "almost like continuous cricket sound".  He did not seek treatment for the condition after service because he had "gotten used to the noise" and took it as a part of life.

Based on the Veteran's military occupational specialties and absent any evidence to the contrary, his in-service noise exposure is conceded.  

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present hearing loss must be established.  

As previously stated, a VA audiological examination was performed in December 2011.  On examination, the examiner found the Veteran's hearing loss was less likely than not caused by or a result of his military service.  In support of that opinion, the examiner indicated the Veteran's induction physician examination dated August 1966 indicated normal hearing bilaterally.  Thereafter, his separation physical examination dated September 1968 also indicated normal hearing bilaterally with no change in either ear comparing the two hearing examinations.  However, despite no documentation of hearing loss in the service treatment records, the examiner failed to consider the competent and credible statements from the Veteran as to his continuous symptoms of hearing loss after service.  As such, the nexus opinion provided is of little probative value.  

Considering the remaining evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to his service, and thus, giving the benefit of the doubt to the Veteran, finds that the nexus element for the hearing loss claim is met.  See 38 C.F.R. § 3.303(b), Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As all three elements are met for the hearing loss disability claim, the appeal must be granted as to entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for sleep apnea to include as secondary to hypertension and service-connected PTSD is reopened; the claim is allowed to this extent only.

Service connection for bilateral hearing loss is granted.

Service connection for any cardiovascular heart disability, other than hypertension, claimed as coronary artery disease and ischemic heart disease, to include as secondary to service connected PTSD and herbicide agent exposure is denied.


REMAND

The Veteran's VA treatment records confirm he has a current diagnosis of sleep apnea.  Regarding an in-service incurrence of the disease, while the Veteran's service treatment records are silent for any signs or symptoms of sleep apnea, he testified at a November 2017 Board hearing to having heavy snoring in service, described as "almost like you stop breathing".  He also testified he would obtain statements from witnesses who saw his symptoms on active duty and seek a medical opinion.  Following the hearing, the record was held open to submit such statements for the Board's consideration, however, no additional evidence was received post-hearing.

Notwithstanding the lack of corroborating witness statements to the Veteran's sleep apnea symptoms in service, in his August 2014 VA Form 9, the Veteran also advanced the theory of secondary causation of his sleep apnea by his service-connected PTSD or hypertension.  The Veteran is not service-connected for hypertension; however, he is service-connected for PTSD.  Because a VA examination has not been performed to determine whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD, the Board finds a medical opinion is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance needed from the Veteran, obtain updated and relevant VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his service.

   b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD caused his sleep apnea or aggravated the sleep apnea.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
   
A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


